                                                     3:21-cr-132-FDW




Case 3:21-cr-00132-FDW-DSC Document 3 Filed 05/18/21 Page 1 of 10
Case 3:21-cr-00132-FDW-DSC Document 3 Filed 05/18/21 Page 2 of 10
Case 3:21-cr-00132-FDW-DSC Document 3 Filed 05/18/21 Page 3 of 10
Case 3:21-cr-00132-FDW-DSC Document 3 Filed 05/18/21 Page 4 of 10
Case 3:21-cr-00132-FDW-DSC Document 3 Filed 05/18/21 Page 5 of 10
Case 3:21-cr-00132-FDW-DSC Document 3 Filed 05/18/21 Page 6 of 10
Case 3:21-cr-00132-FDW-DSC Document 3 Filed 05/18/21 Page 7 of 10
Case 3:21-cr-00132-FDW-DSC Document 3 Filed 05/18/21 Page 8 of 10
Case 3:21-cr-00132-FDW-DSC Document 3 Filed 05/18/21 Page 9 of 10
Case 3:21-cr-00132-FDW-DSC Document 3 Filed 05/18/21 Page 10 of 10
